                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION
                                 No. 4:19-CV-79-D


MORRIS JEFFREY MAYS,                        )
                                            )
                             Plaintiff,     )
                                            )
                   v.                       )                         ORDER
                                            )
J. GRAY MORGAN, SOUTHERN                    )
BANK AND TRUST COMPANY, and                 )
AFFILIATED MORTGAGE SERVICES,               )
                                            )
                             Defendants.    )


       On June 24, 2019, plaintiff, appearing prose, filed a motion to dismiss without prejudice

[D.E. 4]. The court has considered plaintiff's motion as a motion for voluntary dismissal without

prejudice. Plaintiff's motion for voluntary dismissal is GRANTED

       SO ORDERED. This .t.k_ day of June 2019.



                                                    JfriHs ~~~Rm
                                                    United States District Judge
